Citation Nr: 1548917	
Decision Date: 11/19/15    Archive Date: 11/25/15

DOCKET NO.  15-08 914	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUE

Whether new and material evidence has been received to reopen a claim of service connection for a variously diagnosed psychiatric disability, to include as secondary to service-connected low back disability.

REPRESENTATION

Appellant represented by:	Margaret Matthews, Agent


ATTORNEY FOR THE BOARD

S. Stanley, Associate Counsel




INTRODUCTION

The appellant is a Veteran who served on active duty from May 1980 to February 1981.  This matter comes to the Board of Veterans' Appeals (Board) on appeal from a September 2013 rating decision by the Boston, Massachusetts Department of Veterans Affairs (VA) Regional Office (RO) which declined to reopen a claim of "service connection for posttraumatic stress disorder (PTSD), to include depression and anxiety (previously denied as bipolar disorder)."  Within one year of the September 2013 rating decision, the Veteran submitted new and material evidence in connection with the claim of service connection for a psychiatric disability, and the RO reconsidered the claim in a March 2014 rating decision which continued the previous denial of service connection for depression.  See 38 C.F.R. § 3.156(b) (2015).  The Veteran subsequently perfected an appeal in the matter.  In a June 2014 report of contact, the Veteran requested a "local hearing;" he withdrew this request in a January 2015 report of contact. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issue of service connection for a variously diagnosed psychiatric disability is being REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action on his part is required. 


FINDINGS OF FACT

1.  A December 2012 Board decision denied the Veteran service connection for PTSD and a psychiatric disability other than PTSD, based findings that the record did not show a confirmed diagnosis of PTSD and the Veteran's psychiatric disability(ies) was not related to his service or a service-connected disability.

2.  Evidence received since the December 2012 Board decision suggests that the Veteran has a diagnosis of PTSD and that he has a psychiatric disability which may be related to a service-connected disability; relates to unestablished facts necessary to substantiate the claim of service connection for a psychiatric disability; and raises a reasonable possibility of substantiating such claim.


CONCLUSION OF LAW

New and material evidence has been received, and the claim of service connection for a variously diagnosed psychiatric disability may be reopened.  38 U.S.C.A. 
§§ 5108, 7104, 7105 (West 2014); 38 C.F.R. § 3.156 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA applies to the instant claim.  However, inasmuch as this decision reopens the claim of service connection for a psychiatric disability, there is no reason to belabor the impact of the VCAA in the matter; any notice defect or duty to assist omission is harmless.

Factual Background, Legal Criteria, and Analysis

A December 2012 Board decision denied the Veteran service connection for PTSD on the basis that there was no confirmed diagnosis of PTSD, and denied service connection for a psychiatric disability other than PTSD on the basis that his psychiatric disability(ies) was unrelated to service (or to a service-connected disability).  That decision is final.  38 U.S.C.A. § 7104.  

When there is a final AOJ or Board denial on a claim of service connection, such claim may not be reconsidered, and allowed based on the same evidence as considered in the final decision.  See 38 U.S.C.A. §§ 7104, 7105.  However, under 38 U.S.C.A. § 5108, if new and material evidence is presented or secured with respect to a claim which has been disallowed, the claim may be reopened and considered de novo. 
New evidence is existing evidence not previously submitted to agency decision makers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a). 

The United States Court of Appeals for Veterans Claims (Court) has endorsed a liberal interpretation of the phrase "raises a reasonable possibility of establishing the claim", indicating it must be viewed as enabling rather than precluding reopening. Shade v. Shinseki, 24 Vet. App. 110, 117 (2010). 

For the purpose of establishing whether new and material evidence has been submitted, credibility of the new evidence is to be presumed.  Fortuck v. Principi, 17 Vet. App. 173, 179-80 (2003).

The Board notes that it has reviewed all of the evidence in the Veteran's record with an emphasis on the evidence relevant to this appeal. Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000). Hence, the Board will summarize the relevant evidence as deemed appropriate, and the Board's analysis will focus on what the evidence shows, or fails to show, as to the claim.

The evidence of record at the time of the December 2012 Board decision included: the Veteran's service treatment records (STRs), which did not note a history, complaint, treatment or diagnosis of a psychiatric disability; a December 1991 psychological evaluation report which noted diagnoses of chronic alcohol abuse, cocaine abuse, and adjustment reaction with mixed emotional features; a January 1992 disability determination from the SSA noting a primary diagnosis of alcoholism and a secondary diagnosis of mixed personality disorder; a September 1993 VA examination noting a diagnosis of bipolar affective illness; private psychiatric evaluation/treatment reports noting diagnoses of atypical bipolar disorder, major depression, mood disorder not otherwise specified (NOS) to rule out PTSD; and the Veteran's Decision Review Officer and Board hearing testimony stating that his psychiatric disability is related to harassment he experienced in service.

Pertinent evidence received since the December 2012 rating decision includes: the report of a June 2013 VA examination noting that the Veteran appears to meet the criteria for PTSD, depression, and anxiety, but that due to inconsistency in the Veteran's statements, there is limited ability to reliability establish a relationship between the Veteran's psychiatric disabilities and his service or back disability; an October 2013 private medical opinion by Dr. A. R., M.D., stating that the Veteran's is being treated for major depression and his chronic pain and subsequent reduction in functioning has been a major contributing factor on his depression; November 2013 private medical opinion by Dr. G. T., M.D., stating that the Veteran has a diagnosis of depression which is related to his chronic back pain; a February 2014 VA examination noting diagnoses of major depression and PTSD by history and a February 2014 addendum opinion that refers to the October and November 2013 private medical opinions, but indicates "these letters do not make any connection to his current chronic back pain being related to service" and that there is no evidence connecting the Veteran's service-connected low back strain to his current depression other than his lay statements; a January 2015 private opinion from H.B., L.M.H.C., stating that the Veteran is being treated for major depression, anxiety, and stress and that his depression is secondary to his back pain; and a September 2015 VA Mental Disorders Disability Benefits Questionnaire completed by Dr. C.H., PhD, noting diagnoses of major depressive disorder secondary to service-connected back strain, PTSD, and attention deficit/hyperactivity disorder. 

The pertinent new evidence received since the December 2012 Board decision includes the October 2013, November 2013 and September 2015 private medical opinions that the Veteran has depression which is secondary to his now service-connected back disability.  The June 2013 VA examination and September 2015 DBQ also note that the Veteran appears to meet the criteria for PTSD. As these opinions are probative evidence that the Veteran a) has a diagnosis of PTSD and/or b) has a psychiatric disability that is related to or aggravated by a service-connected disability, they relate to an unestablished fact necessary to substantiate the claim, and (particularly in light of the low threshold standard for reopening endorsed by the Court in Shade, supra) raise a reasonable possibility of substantiating the claim.  Accordingly, the new evidence received is both new and material, and the claim of service connection for a psychiatric disability must be reopened.  De novo review of the claim is discussed in the remand below.


ORDER

The appeal seeking to reopen a claim of service connection for a variously diagnosed psychiatric disability is granted.


REMAND

There is conflicting evidence as to whether the Veteran's documented diagnosis of depression is related to or aggravated by his service-connected low back disability.  There are several private opinions of record which indicate that his psychiatric disability is related to his chronic back pain; however, none of these (October 2013, November 2013, and September 2015) includes adequate r rationale.  Alternatively, on February 2014 VA examination, the examiner indicated that it is less likely than not that the Veteran's psychiatric disability is related to his low back disability because the Veteran's statements have been inconsistent, the private medical opinions do not make any connection between the Veteran's current back pain and his military service, and there is no evidence connecting the Veteran's service-connected low back strain to his current depression other than him claiming it. This opinion is also inadequate as it does not appear to address whether the Veteran's back disability aggravated his psychiatric disability.  Furthermore, the fact that the private medical opinions do not connect the Veteran's back pain to service is irrelevant, as the Veteran's low back strain is service-connected, and the private statements are medical evidence in favor of the claim and thus, must be considered and addressed as appropriate.  As there is no adequate medical opinion of record, remand for another psychiatric examination to secure an adequate medical advisory opinion is needed. 
Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  The AOJ should ask the Veteran to identify the provider(s) of any and all evaluations and/or treatment he has received for psychiatric disabilities, and to provide authorizations for VA to secure records of any such private treatment.  The AOJ should secure for the record complete clinical records of all pertinent evaluations or treatment (records of which are not already associated with the record) from the providers identified, to specifically include all VA records.  If any records sought are unavailable, the reason for their unavailability must be noted in the record. If a private provider does not respond to the AOJ's request for identified records sought, the Veteran must be so notified, and reminded that ultimately it is his responsibility to ensure that private treatment records are received.

2.  The AOJ should review their findings regarding a stressor event in service.  If a stressor event in service is not conceded, the AOJ should arrange for development to corroborate the Veteran's accounts of the alleged stressor events during service, to include harassment from his fellow service members. 

If the information of record, to include that obtained pursuant to the development ordered above, is insufficient to corroborate an alleged stressor, the Veteran should be notified of the specific information that is needed [to allow for verification] with respect to each such stressor and afforded opportunity to respond.  Any response indicating that verification was not possible (records could not be located) should specify what exactly cannot be located or verified.

The AOJ should thereafter make formal findings for the record regarding of the Veteran's stressor event (noted above), indicating whether or not it is indeed corroborated by credible supporting evidence.  If any development sought in this matter cannot be completed, the reason why completion is not possible must be explained, and the scope of the attempt must be described.

3.  After the above-sought development is completed, the AOJ should arrange for the Veteran to be examined by an appropriate psychologist or psychiatrist to ascertain the nature and likely etiology of his psychiatric disability(ies). The Veteran's entire record (to include this remand and the AOJ's formal findings of what (if any) stressor event(s) is/are corroborated) must be reviewed by the examiner in connection with the examination.  Following examination and interview of the Veteran and review of the pertinent medical history, the examiner should offer opinions that respond to the following:

(a) Please identify (by diagnosis) each acquired psychiatric disability found. Specifically, does the Veteran have a diagnosis of PTSD based on a corroborated stressor event (if any is found by the AOJ)? The examiner should consider and address as appropriate the Veteran has alternatively indicated that his PTSD symptoms are not due to service, but related to a 2005 bus incident after service.  If PTSD is not diagnosed, indicate clearly what symptom(s) needed for such diagnosis is/are lacking.  

(b) Please identify the likely etiology for each acquired psychiatric disability other than PTSD diagnosed, specifically, is it at least as likely as not (a 50 % or better probability) that it is related to the Veteran's military service, or was caused or aggravated by the Veteran's service-connected low back disability? [The opinion must address aggravation.]

The examiner must explain the rationale for all opinions in detail, citing to supporting clinical data and/or medical literature, as appropriate.

4.  The RO should then review the entire record and readjudicate de novo the Veteran's claim of service connection for a variously diagnosed psychiatric disability.  If it remains denied, the RO should issue an appropriate supplemental statement of the case and afford the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board, if in order, for further review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


